Citation Nr: 0604239	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (RO), which denied the 
benefits sought on appeal.   

In the October 2001 rating decision, the RO denied 
entitlement to an increased rating for hiatal hernia.  In the 
July 2003 rating decision, the RO denied entitlement to a 
TDIU.  The veteran perfected an appeal as to both of these 
decisions.  

In an August 2002 rating decision, the RO denied service 
connection for congestive heart failure.  In the July 2003 
rating decision, the RO denied a claim for service connection 
for hypertension.  The veteran perfected an appeal as to 
those decisions regarding the denial of service connection 
for congestive heart failure and for hypertension.  During 
the appeal, in an October 2005 rating decision, the RO 
granted service connection for hypertension with history of 
congestive heart failure.  Therefore, the claims for those 
two disabilities are no longer before the Board. 

In June 2004, the Board remanded the issue of entitlement to 
an increased rating for hiatal hernia, and determined that 
the record raised an inferred claim for service connection 
for gastroesophageal reflux disease (GERD).  The Board noted 
at that time that VA examiners had opined that a relationship 
existed between the veteran's service-connected hiatal 
hernia, and his GERD.  Subsequently, during a July 2005 VA 
examination, the examiner opined that it is more likely than 
not that the veteran's GERD is directly related to his hiatal 
hernia.  The claim for service connection for GERD is 
referred to the RO for appropriate action. 

The related issue of entitlement to an increased rating for 
hiatal hernia is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran has two years of college; He last worked as a 
grocery stocker in 2002; and the earnings from that position 
indicate that it did not represent substantially gainful 
employment.

3.  The veteran's service-connected disability consists of 
(1) diabetes, evaluated as 40 percent disabling; (2) hiatal 
hernia, evaluated as 30 percent disabling; (3) hypertension 
with history of congestive heart failure associated with 
diabetes, evaluated as 30 percent disabling; (4) peripheral 
neuropathy, left lower extremity associated with diabetes, 
evaluated as 10 percent disabling; and (5) peripheral 
neuropathy, right lower extremity associated with diabetes, 
evaluated as 10 percent disabling.  
 
4.  The record contains medical and other evidence indicating 
that the veteran is capable of only marginal employment and 
not substantially gainful employment by reason of the 
aggregate impact of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2005).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

Given the favorable disposition of the issue decided below, 
the Board notes that any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review of those claims constitute harmless error and will not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

II.  Analysis of Claim for TDIU

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, statements of the veteran, and all other 
materials contained in the claims file.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the appellant or on his behalf is extensive and 
will not be discussed in total detail.  The Board will 
summarize the relevant evidence where appropriate and 
material to the issue here.
 
The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.  In his 
October 2002 application for increased compensation based on 
unemployability-his claim for TDIU-he cited diabetes 
mellitus, hiatal hernia, congestive heart failure, 
hypertension, and respiratory problems as the reasons he was 
unable to work.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

For the above purpose of determining whether there is one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability. Id.

A review of the RO's October 2005 rating decision shows that 
service connection is currently in effect for (1) diabetes, 
evaluated as 40 percent disabling; (2) hiatal hernia, 
evaluated as 30 percent disabling; (3) hypertension with 
history of congestive heart failure associated with diabetes, 
evaluated as 30 percent disabling; (4) peripheral neuropathy, 
left lower extremity associated with diabetes, evaluated as 
10 percent disabling; and (5) peripheral neuropathy, right 
lower extremity associated with diabetes, evaluated as 10 
percent disabling.  The veteran's combined evaluation is 80 
percent.  

As the combined evaluation exceeds 70 percent, based on the 
above ratings, the veteran has met the minimum schedular 
requirements for TDIU. See 38 C.F.R. § 4.16(a).
 
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment. Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21- 
1, Part VI, para. 7.09(a)(7) defines that term as "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Further, 
marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 
Vet. App. 342, 356 (2000).

With regard to the veteran's education and employment 
history, in the veteran's October 2002 TDIU application, he 
reported that he had two years of college, and that he had 
last worked full-time in September 2002.  That application 
indicates that he worked at several different jobs from 
November 1993 to September 2002, and last worked as a grocery 
stocker at a Super Walmart.  He indicated that his total 
earned income for the past 12 months was $9,000.  

The report of the March 2005 VA examination noted that the 
veteran stopped working in 2003 because of his health, 
particularly the congestive heart failure.  The examiner 
noted that the veteran's heart condition did affect his 
ability to work by causing shortness of breath.

The Board initially notes that the veteran has other 
conditions for which service connection is not currently in 
effect.  The disabling effects of any nonservice-connected 
conditions, however, cannot be considered in determining 
whether the veteran is entitled to a TDIU rating.  

The veteran's more serious disabilities-as reflected in 
current ratings-include (1) diabetes, evaluated as 40 
percent disabling; (2) hiatal hernia, evaluated as 30 percent 
disabling; (3) hypertension with history of congestive heart 
failure associated with diabetes, evaluated as 30 percent 
disabling.  The disabling manifestations of the veteran's 
service-connected diabetes mellitus were discussed in a 
recent Board decision of June 2004, in connection with the 
evaluation of that disability.  

In March 2005, the veteran was most recently examined (by VA) 
for his cardiovascular symptomatology associated with his 
hypertension and congestive heart failure.  At that time, the 
veteran stated that he could not do light yard work or 
painting because of shortness of breath.  He felt he could 
not do carpentry because of dizziness.  The veteran stopped 
working in 2003 because of his health, particularly the 
congestive heart failure.  The examiner noted that the 
veteran's heart condition did affect his ability to work by 
causing shortness of breath.  After examination, the examiner 
opined that the veteran might be able to carry out a 
sedentary occupation, if his control problems for his 
diabetes can be minimized.

In July 2005, the veteran was most recently examined (by VA) 
for his hiatal hernia disability.  At that time, the examiner 
provided an opinion that the veteran's diagnosed 
gastroesophageal reflux disease was related to his service-
connected hiatal hernia.  This is discussed further in the 
REMAND below.  The veteran reported complaints of having 
dysphagia with solid foods; epigastric pain, which 
occasionally radiates to his left arm; previous episodes of 
hematemesis and melena; and constant reflux.  

On examination, the veteran weighed 195 pounds.  The veteran 
reported that his weight had been previously 230 pounds and 
had gone down to as low as 189 pounds; but he had gradually 
gained his weight back.  The Board notes here that previously 
during a June 2003 VA examination, the veteran weighed 215 
pounds.  After examination, the report contains a diagnosis 
of (1) GERD and (2) hiatal hernia.  The veteran concluded 
with an opinion that the GERD was directly related to the 
hiatal hernia; and that the veteran currently exhibited 
symptoms of severe GERD and has been refractory to the 
current medication regime.

After a careful review of the lay and medical evidence, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran is unemployable due the 
aggregate impact of his service-connected disabilities, and 
particularly his (1) diabetes; (2) hiatal hernia; and (3) 
hypertension with history of congestive heart failure.  
Therefore an award of a TDIU is warranted.

In reaching this determination, the Board notes that the 
veteran's service-connected disabilities result in a combined 
80 percent rating.  See 38 C.F.R. § 4.25.  As noted above, 
the veteran's service-connected disabilities satisfy the 
requirements set forth in 38 C.F.R. § 4.16(a).  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work. Friscia, at 297, citing 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, pursuant to a previous REMAND from the Board, 
the RO arranged for  examination of the veteran and obtained 
an opinion from the March 2005 examiner, who opined that the 
veteran might be able to carry out a sedentary occupation, if 
his control problems for his diabetes can be minimized.

In this regard, however, although the examiner found the 
veteran "might be able to work," this opinion in and of 
itself is far away from an opinion that the veteran is 
capable of following a substantially gainful occupation.  The 
veteran stated that in the last year he worked, 2002, he 
earned $9000.  That amount does not exceed the amount 
established by the U.S. Department of Commerce, as the 
poverty threshold for one person.  See M21-1, Part VI, 
Chapter 7, Addendum A - Poverty Threshold (which contains a 
table showing current and historical poverty thresholds as 
established by the U.S. Bureau of the Census).  Moreover, the 
evidence indicates that he has not worked at all since 2002 
or 2003.

Based on the foregoing, the Board finds that even before the 
veteran ceased working in about 2002 due to his service-
connected disabilities, his employment amounted to no more 
than marginal employment, as the amount of earned annual 
income did not exceed the poverty threshold determined by the 
United States Department of Commerce, Bureau of the Census.  
Therefore even that employment in 2002 shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Based on the foregoing medical and other evidence, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran is unemployable due the 
aggregate impact of his service-connected disabilities, and 
particularly his (1) diabetes; (2) hiatal hernia; and (3) 
hypertension with history of congestive heart failure.  In 
light of the above, the Board finds that a grant of a TDIU is 
warranted.
 



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.
 

REMAND

The Board has reviewed the claims file and determined that 
prior to adjudicating the veteran's claim for an increased 
rating for hiatal hernia, further development is necessary.  

As noted in the Introduction above, a claim for service 
connection for GERD is here being referred to the RO as the 
RO has not yet adjudicated that claim.  The determination of 
the appellant's claim for an increased rating for hiatal 
hernia is dependent on the results of the adjudication of his 
claim for service connection for GERD.  Therefore, the Board 
concludes that these issues are inextricably intertwined, and 
thus consideration of the appellant's increased rating claim 
must be deferred pending completion of the RO's appropriate 
actions regarding the claim for service connection for GERD, 
because the results of those actions may be dispositive of 
the outcome of the appeal on the increased rating issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

Following completion of the RO's actions 
with respect to the referred claim for 
service connection for GERD, and any 
additional development deemed appropriate 
by the RO, the RO should readjudicate the 
claim for an increased rating for hiatal 
hernia.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


